Title: To Thomas Jefferson from Abraham Baldwin, 7 March 1802
From: Baldwin, Abraham
To: Jefferson, Thomas


            Abr Baldwin to the President of the United States
              March 7th 1802
            It is most probable W Hobby is the author of the piece, he lives at that place and is supposed to write much for the Herald. In my former letter on that subject, I suggested there might be some foundation for such remarks, that I considered the question clearly confined to the three, of these, two had been reputed ancient whigs but modern tories, the other a uniform modern whig but not entirely free from imputation on the other head.
          